DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive.

Argument: Applicant argues that the proposed amendment has the potential to overcome the issues raised by Examiner under 35 U.S.C. 112(b) regarding the water/glycerol amounts.  Remarks pp. 4-5.

Regarding the water/glycerol amounts, Applicant’s remarks regarding one broadest reasonable interpretation that there are solvents not recited in the claim due to the use of comprising (vs. consisting) is the sole broadest reasonable interpretation is not found persuasive because the interpretation put forth by Examiner is within the broadest reasonable interpretation even if Applicant’s also is.
Applicant has not named a single example absolute mass/moles/volume composition which satisfies the given relations, rendering the metes and bounds of the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b).
Examiner considers that the claimed subject matter is further indefinite because it is unclear whether the volume in the denominators of the first and second concentration units (see 
The problem is that to get a concentration of 1 g/L of nicotine it is unclear if that concentration includes only the liquid solvents or CO2 is also included. The same problem is applicable to the second listed constraint on the weight per volume of CO2 and whether the 1 L denominator includes CO2 or only the solvent (water/glycerol/other solvents).
In the event that the other solvents are present it is unclear how much of the mass fraction of other solvents is included in the 1L or not and that introduces more unknowns which further renders the claimed subject matter having unclear metes and bounds and not being well-defined.  Therefore, the claim is further indefinite for the purposes of 35 U.S.C. 112(b).
Regarding the water and glycerol amounts, that was not raised by Examiner and is not directed to any particular claim interpretation.  Furthermore, Applicant did not argue the differences in compositions between at most 5% vol. water and at least 95% volume glycerol after Non-Final and is only now presenting such remarks after Final.  It is not clear why this claim interpretation difference between what Applicant intends and Examiner gave to the claims was not made of record earlier and therefore, raising it now is improper.  Moreover, if there are other chemicals/moieties present in the composition, it is further unclear if they are included or not in the volumetric concentration denominators earlier in the claimed subject matter.

Therefore, Applicant’s Remarks are not found persuasive.

Argument: Applicant argues that the proposed amendment has the potential to overcome the issues raised by Examiner under 35 U.S.C. 112(b) regarding the propylene glycol contingency.  Remarks pp. 4-5.

Regarding the propylene glycol contingency, while that does increase the clarity of the claimed subject matter, the amendment is not sufficient on its own to overcome the rejection under 35 U.S.C. 112(b) indefiniteness.
Addition of a contingent recitation of propylene glycol in an independent claim and a definite recitation of that same propylene glycol in a dependent claim makes that ingredient no longer contingent.  It is unclear from Applicant’s remarks whether the inventive concept is directed to a composition including propylene glycol or not.
Examiner recommends claiming separate embodiments with and without contingency to address the issues raised by Examiner in view of 35 U.S.C. 112(b) regarding claim scope and metes and bounds/definiteness.
Furthermore, even if Examiner were to interpret that the claim is definite - which it is not even upon Applicant’s suggested amendment because of the multiple overlapping ranges with different inter-related quantities in the independent claim 16 – the propylene glycol need not be present at all in independent claim 16 and therefore the constraint on the proportions between different solvents including the constraint on the proportion of glycerol to propylene glycol absolute volumes is also contingent.

Applicant has not demonstrated the unique solution or criticality of the solution and appears to be getting coverage for a number of implicit mathematical equations/relations that Applicant may or may not have written description for, scope of enablement for, and may introduce subject matter eligibility issues under 35 U.S.C. 101.
While Applicant is attempting to capture inherent relationships in an overly broad manner by reciting overlapping broad and narrow ranges within the same claim, leads the instant claims to be indefinite but attempting to get at subject matter which may or may not be patentable or an abstract idea, subject to further search and consideration.
Therefore, Applicant’s Remarks are not found persuasive.

Argument: Applicant argues that for dependent claims 22-24, there is unambiguously propylene glycol present.  Remarks pp. 4.

This is not found persuasive because the claims include all of the limitations of the claims from which they depend.  The claims 22-24 include the recitation of the clauses of claim 16 which contingently introduces propylene glycol.  
The upper limit ratio of claim 22 does narrow claim 16 since there is not an upper limit ratio of volumes of solvents recited in that claim and claim 16 is interpreted as being capable of having 100 % volume glycerol to 0 % volume propylene glycol; that is to say that Examiner considered the dependent claims to properly narrow the claims from which they depend for the purposes of 35 U.S.C. 112(d).

If Applicant means however, that the narrowing amendment of the dependent claim is definitely that propylene glycol is present and that it is present in a narrower range than contingently in the independent claim; that would be found partly persuasive.  However, Examiner would prefer separate independent claims for the contingent propylene glycol claim and the non-propylene glycol claim.
For example, cancellation of the propylene glycol from claim 16 and from claims 22-24 and creation of a new independent claim with propylene glycol definitely present from a proportion of glycerol to propylene glycol in the solvent is at least 5:95 vol. % would be represented by the independent claim and claims 22-24 would depend from this new claim (perhaps claim 29).
To be clear, the indefiniteness remains outstanding in view of Applicant’s remarks.
Furthermore, when propylene glycol is present, it is unclear if the volumetric denominator of the first two concentration units includes water, glycerol and propylene glycol or only some of these solvents or is per unit absolute volume including the volume of the nicotine and carbon dioxide, respectively.
When propylene glycol is necessarily present, there are more unknowns than equations meaning there is a broad range of compositions implied by the constraints and that makes it difficult to read on for purposes of prior art considerations with the claim scope issues of indefiniteness and contingencies.
Therefore, Applicant’s Remarks are not found persuasive.

Argument: Applicant argues that for obviousness considerations under anticipation and 35 U.S.C. 103 that Nielsen in view of Chaparro with the evidenciary references cannot be combined and that their combination does not render obvious the recited subject matter regarding the composition.  Remarks pp. 5-8.

	This is not found persuasive because Applicant’s remarks regarding anticipation of the claimed subject matter are not found persuasive because the rejection presented was under 35 U.S.C. 103 obviousness.  The composition of independent claim 16 is indeed rendered obvious in view of the cited composition in view of the cited rejection.
	Applicants remarks regarding the concentrations of the recited chemicals in an inhalable treatment vapor is not considered to have unobvious results or evidence of secondary considerations put forth by Applicant’s representative.  It is a mere allegation of patentable subject matter without facts, reasoning or evidence.
	Applicant has not shown that the carbon dioxide embodiments are non-preferred and even if they were non-preferred as taught by Nielsen that still renders obvious the recited combinations of compositions as rendered obvious.
	Since Nielsen does not teach the precise CO2 concentration in the inhalable treatment composition, that is why Chaparro was introduced.  Applicant cannot argue against references individually when a combination of references is presented in a rejection.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Even in the event that propylene glycol need be present, Examiner would like to make the below prior art made of record and not relied upon which is considered pertinent to applicant's disclosure regarding compositions including propylene glycol, and therefore would not be allowable based on its presence alone.  
For compositions of inhalable nicotine in CO2/glycerol/water/propylene glycol mixtures before the effective filing date where the propylene glycol is not contingent and is necessarily present, see Chu (CN 103720030), Liu (CN 103989244), Liu 2 (CN 103989245), Wolfson (US 2004/0013752) [0016], Wensley (US 2014/0144429) [0124], Wensley 2 (US 2014/0190496) [0127], Wensley 3 (US 2014/0216237) [0172].
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(II)(A) regarding the routine optimization of concentrations of components.  

	Again, Examiner recommends a different claim structure than what was presented to capture the compositions with and without propylene glycol.
	Applicant has not demonstrated unobvious results of having concentrations of the claimed amounts from a composition which is inhalable that includes each of those species with routine experimentation.
Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Therefore, Applicant’s Remarks are not found persuasive.

/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
	

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743